Name: Commission Regulation (EEC) No 2119/86 of 7 July 1986 derogating from Regulation (EEC) No 1726/70 as regards the time limits for concluding and registering cultivation contracts in respect of leaf tobacco
 Type: Regulation
 Subject Matter: plant product;  agricultural activity
 Date Published: nan

 8 . 7 . 86 Official Journal of the European Communities No L 185/7 COMMISSION REGULATION (EEC) No 2119/86 of 7 July 1986 derogating from Regulation (EEC) No 1726/70 as regards the time limits for concluding and registering cultivation contracts in respect of leaf tobacco deadline for registering the cultivation declarations and contracts ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 1576/86 (2), and in particular the first subparagraph of Article 3 (3) thereof, Whereas Article 2b of Commission Regulation (EEC) No 1726/70 of 25 August 1970 on the procedure granting the premium for leaf tobacco (3), as last amended by Regula ­ tion (EEC) No 1796/86 (4), lays down that cultivation declarations and contracts must be concluded before 1 May arid registered before 1 July of the year in which they take effect ; Whereas, owing to adverse weather conditions which have delayed the preparations of seed beds, some of the parti ­ culars which must appear in the cultivation contracts cannot be known until after the deadline for the conclu ­ sion of the said contracts ; whereas this is one of the cases, specified in the second subparagraph of Article 2b (3) of Regulation (EEC) No 1726/70, where the Commission is authorized to take appropriate measures, and may accordingly postpone the said deadline and, therefore, the HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from the first subparagraph of Article 2b (3) and the first indent of Article 2b (6) (a) of Regulation (EEC) No 1726/70, cultivation declarations an contracts in respect of leaf tobacco taking effect in 1986 may be concluded up to 30 June 1986 and registered up to 31 July 1986 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 July 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 94, 28 . 4 . 1970, p. 1 . (2) OJ No L 139, 24. 5 . 1986, p. 1 . 0 OJ No L 191 , 27 . 8 . 1970 , p. 1 . 4) OJ No L 156, 11 . 6 . 1986, p. 16 .